                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

DIMITRI FRAZIER, ET AL.                                          CIVIL ACTION

VERSUS                                                           NO. 18-2340

ROBERT L. RUNNELS, ET AL                                         SECTION "B"(1)

                               ORDER AND REASONS

       Defendants-in-counterclaim/plaintiffs Dmitri Frazier, Adonte

Turner, and Tiffany Turner filed a motion to dismiss plaintiffs-

in-counterclaim/defendants Robert Runnels, Canal Insurance Company

and Whitestone Transportation, LLC’s counterclaims against them.

Rec.   Doc.   23.   Plaintiffs-in-counterclaim           filed   a    response    in

opposition. Rec. Doc. 26.

       For the reasons discussed below,

       IT IS ORDERED that defendants-in-counterclaim’s motion to

dismiss is DENIED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       This action concerns a motor vehicle accident that occurred

on    November   13,   2017.    Rec.   Doc.   4.   Plaintiffs        alleged   that

defendant Robert Runnels was driving a semi within the course and

scope of his employment for Whitestone Transportation, L.L.C when

he suddenly switched lanes and caused a collision with plaintiffs’

vehicle. Id. at 2-3. Plaintiffs allege that they sustained severe

and    serious   bodily    injuries     because     of    the    accident.       Id.

Furthermore, plaintiffs assert that Runnels’ negligence was the


                                        1
sole and proximate cause of the accident and that Whitestone is

vicariously liable. Id.

       Defendants/plaintiffs-in-counterclaim sought leave to file a

counterclaim claiming that there was no accident as alleged by

plaintiffs/defendants-in-counterclaim and that the accident was

intentionally caused by defendants-in-counterclaim who suffered no

injury. Rec. Doc. 11-2. The Magistrate Judge denied leave to file

the proposed counterclaim but granted leave to file a revised

counterclaim       providing      a   factual      basis    for     plaintiffs-in-

counterclaim’s        allegations.      Rec.       Doc.     14.     Plaintiffs-in-

counterclaim filed an amended counterclaim, with additional facts

in support of their allegations. Rec. Doc. 15. Defendants-in-

counterclaim filed a motion to strike the amended counterclaim

pursuant to Federal Rule of Civil Procedure 12(f) on the basis

that   it    presented    unverified     and    immaterial        allegations   and

alleging that plaintiffs-in-counterclaim did not plead fraud with

sufficient particularity as required by Rule 9(b). Rec. Doc. 17-

1.   In     her   order   and    reasons,    the    Magistrate      Judge   denied

defendants-in-counterclaim’s           motion      to     strike,    holding,   in

relevant      part,   that      plaintiffs-in-counterclaim          had   met   the

requirements of pleading fraud under Rule 9(b) by stating their

allegations with sufficient particularity, and therefore satisfied

Rule 9(b)’s purpose of providing fair notice of the claims against

them. Rec. Doc. 22 at 7-8.

                                         2
     Defendants-in-counterclaim       filed   the   instant   motion   to

dismiss the amended counterclaim pursuant to F.R.C.P. 12(b)(6)

claiming plaintiffs-in-counterclaim did not satisfy the heightened

pleading standard for fraud under Rule 9(b). Rec. Doc. 23-1.

Plaintiffs-in-counterclaim   filed      a     response   in   opposition

asserting their allegations provide sufficient factual allegations

to demonstrate a plausible claim for relief as required at the

12(b)(6) stage. Rec. Doc. 26 at 4. Additionally, leave was granted

after judicial review to file a second supplemental and amended

counterclaim providing additional factual allegations in support

of the fraud claims. Rec. Doc. 37.

LAW AND ANALYSIS

     Rule 9(b) states that “[i]n alleging fraud . . . a party must

state with particularity the circumstances constituting fraud.”

Fed.R.Civ.P. 9(b). Thus, “Rule 9(b) requires, at a minimum, that

a plaintiff set forth the who, what, when, where, and how of the

alleged fraud.” U.S. ex rel. Steury v. Cardinal Health, Inc., 625

F.3d 262, 266 (“Steury I”) (5th Cir.2010) (citations and internal

quotation marks omitted). “A dismissal for failure to plead fraud

with particularity under Rule 9(b) is treated as a dismissal for

failure to state a claim under Rule 12(b)(6).” United States ex

rel. Grubbs v. Kanneganti, 565 F.3d 180, 185 n. 8 (5th Cir.2009)

(citation and internal quotation marks omitted). U.S. ex rel.

Steury v. Cardinal Health, Inc., 735 F.3d 202, 204 (5th Cir. 2013)

                                  3
     To survive a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a plaintiff’s complaint “must contain ‘enough

facts to state a claim to relief that is plausible on its face.’”

Varela v. Gonzalez, 773 F.3d 704, 707 (5th Cir. 2014) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible when the plaintiff pleads facts that allow the

court to “draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. In the context of this

Rule 12(b)(6) motion, we must accept all well-pleaded facts as

true and must draw all reasonable inferences in favor of the

plaintiffs-in-counterclaim. Lormand v. U.S. Unwired, Inc., 565

F.3d 228, 232 (5th Cir. 2009); Baker v. Putnal, 75 F.3d 190, 196

(5th Cir. 1996). However, the court is not bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S.

at   678.     “[C]onclusory        allegations        or     legal      conclusions

masquerading as factual conclusions will not suffice to prevent a

motion to dismiss.” Taylor v. Books A Million, Inc., 296 F.3d 376,

378 (5th Cir. 2002). When deciding whether a plaintiff has met

their   burden,      a   court    “accept[s]     all       well-pleaded    factual

allegations as true and interpret[s] the complaint in the light

most favorable to the plaintiff, but ‘[t]hreadbare recitals of the

elements    of   a   cause   of   action,    supported      by   mere    conclusory

statements’      cannot      establish       facial        plausibility.”      Snow



                                         4
Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 520 (5th Cir.

2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       The Fifth Circuit has noted that “the frequently stated,

judicially-created standard for a sufficient fraud complaint . .

. instructs a plaintiff to plead the time, place and contents of

the false representation, as well as the identity of the person

making      the   misrepresentation   and   what    that   person    obtained

thereby.” U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 186

(5th Cir. 2009). The purpose of Rule 9(b) is to serve as “a

gatekeeper to discovery, a tool to weed out meritless fraud claims

sooner than later.” Id.

       In the present case, plaintiffs-in-counterclaim have provided

a sufficient factual basis for their allegations to proceed past

this screening stage. The amended counterclaim, and the second

amended and supplemental counterclaim, lay out sufficient factual

allegations, that if taken as true, make a plausible claim for

relief.     Plaintiffs-in-counterclaim      have   alleged   the    “the   who,

what, when, where, and how” of their claim. Their counterclaim

identified Dmitri Frazier, Adonte Turner, and Tiffany Turner as

the alleged perpetrators of the fraud occurring on November 13,

2017 on Interstate 10 eastbound shortly before milepost 246. Rec.

Doc.   15    at   1.   Plaintiffs-in-counterclaim     allege   that    Robert

Runnels has testified and maintains that he did not experience

impact consistent with a motor vehicle accident and the data system

                                      5
on the 18-wheeler did not document any impact, whereas there was

significant    damage   to   the    vehicle       occupied   by    defendants-in-

counterclaim. Id. at 2. Furthermore, plaintiffs-in-counterclaim

allege they have uncovered evidence of numerous other accidents

with similar factual scenarios to the present case, all occurring

on I-10 or 610 in New Orleans, in which an unknown third vehicle

waves down an 18-wheeler driver who is unaware that he/she was

allegedly involved in an accident. Id. at 3. The counterclaim also

asserts that the same attorney as retained by defendants-in-

counterclaim was retained in these similar accidents and the

alleged   victims    include       known       associates    and   relatives     of

defendants-in-counterclaim. Rec. Doc. 37 at 4-5. Plaintiffs-in-

counterclaim further allege that defendant-in-counterclaim has a

prior conviction for forgery and has filed questionable insurance

claims in the past. Id. at 6. Finally, the counterclaim provides

a   Facebook   photograph    of    Ms.     Turner     on   which   an   individual

commented about defendants-in-counterclaim’s alleged involvement

in intentionally causing fraudulent accidents with 18-wheelers.

Id. Taken together, these factual allegations, if true, put forth

a plausible claim for relief. Additionally, these allegations are

not   conclusory    allegations      or       legal   conclusions,      but   rather

particular factual allegations as required by Rule 9(b). Lastly,

the Magistrate Judge found the allegations of fraud were stated

with sufficient particularity to satisfy Rule 9(b). Rec. Doc. 22.

                                          6
At this stage, it is not for the Court to determine the strength

of plaintiff-in-counterclaim’s allegations or whether they are

likely to be true. Rather, the Court must only determine whether

plaintiffs-in-counterclaim    have       pled   factual   allegations   with

sufficient particularity to present a facially plausible claim for

relief. Defendants-in-counterclaim have fair notice of the claims

against them. The requirements of Rule 9(b) pleading have been

met.

       New Orleans, Louisiana, this 21st day of February, 2019




                          ____________________________________
                          SENIOR UNITED STATES DISTRICT JUDGE




                                     7
